UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1059



XO COMMUNICATIONS, INCORPORATED,

                                                 Plaintiff - Appellee,

             versus


TERRA TELECOMMUNICATIONS CORPORATION;        WORLD
ACCESS COMMUNICATIONS CORPORATION,

                                              Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1578-A)


Submitted:    June 11, 2003                    Decided:   June 25, 2003


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. Cunningham, Jr., Fairfax, Virginia, for Appellants. John
A. Fraser, III, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terra       Telecommunications    Corp.   and   its   subsidiary,    World

Access Communications Corp., appeal the district court’s order

granting     a    motion   by   XO    Communications,      Inc.,   to    compel

arbitration.*       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       See XO Communications, Inc. v. Terra Telecomm.

Corp., No. CA-02-1578-A (E.D. Va. filed Nov. 25, 2002 & entered

Nov. 29, 2002).       We deny Defendants’ motion requesting this court

to consider additional materials not before the district court. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                        AFFIRMED




     *
       We have jurisdiction over the appeal because “an order
compelling arbitration and dismissing the underlying claims is ‘a
final decision with respect to an arbitration,’ 9 U.S.C.[]
§ 16(a)(3) [(2000)], which is immediately appealable.” Murray v.
United Food & Commercial Workers, 289 F.3d 297, 305 (4th Cir.
2002).


                                       2